DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9917939 B1 (Stimpson et al., hereinafter Stimpson) in view of US 6504910 B1 (Engelke et al., hereinafter Engelke).
	Regarding claim 1, Stimpson discloses a method to present communications (column 1, lines 65-67, “methods that may be configured to automatically delay playback of a voice message at a captioning device”), the method comprising:
	Captioning (column 5, lines 50-63, “remote call assistant 114… ‘revoice’ the words of the user 110 to a speech recognition computer program…text captions may be generated…”), by a human assistant (fig. 1, “remote call assistant 114”) during a call (fig. 1 and column 5, lines 6-8, “assisted communication session may be established between a device such as the device 104 and the captioning device 106”) between a first user (fig. 1, “hearing-impaired user 112”) using a first captioning telephone device (fig. 1, “captioning device 106”) and a second user (fig. 1, “user 110”) using a second telephone device (fig. 1, “device 104”), words spoken by the second user into the second telephone device (column 5, lines 50-63, “’revoice’ the words of the user 110 to a speech recognition computer program…”);
	presenting the captioned words on a first display (column 5, lines 63-66, “the captioning device 106 may display the text captions…”) of the first captioning telephone device (fig. 1 and column 5, lines 63-66, “on the visual display 120”).
	Stimpson does not specifically disclose receiving text typed into the second telephone device by the second user; and
	presenting the received text on the first display of the first captioning telephone device.
	In related art concerning voice and text transmission system, Engelke discloses receiving text typed into the second telephone device  by the second user (column 6, lines 24-29, “TDD user types to the call assistant”, where the devices can be interchanged); and
	presenting the received text on the first display of the first captioning telephone device (column 4, lines 26-30, “’UVT,’ is used with a personal interpreter or a captioned telephone, the assisted user station needs to be able to receive and process the type of packets sent by the relay.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings about receiving text typed into the second telephone device by the second user; and presenting the received text on the first display of the first captioning telephone device with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that many hearing impaired people are also speech impaired; therefore, relaying text in both directions would be a step to ensure that  hearing impaired that are also speech Impaired would be able to have a two way conversation with other people in the telephone. Stimpson system/method is able to transcribe spoken communication into test communications; therefore, it would have been obvious to transmit text communications as well.
	Regarding claim 12, Stimpson discloses a captioning telephone device (fig. 1, “captioning device 106”) comprising: 
	a display (fig. 1, “visual display 120”); 
a speaker (column 5, lines 32-34, “The captioning device 106 may also include a speaker (not shown), such as a speaker in a handset or a speaker in a speakerphone”); 
	a processor communicatively coupled to the display and to the speaker (column 5, lines 34-36, “The captioning device 106 may also include a processor communicatively coupled to the visual display 120 and to the speaker”); and 
	at least one non-transitory computer-readable media communicatively coupled to the processor and configured to store one or more instructions that, when executed by the processor, cause the captioning telephone device to perform operations (column 5, lines 36-39, one non-transitory computer-readable media communicatively coupled to the processor and configured to store one or more instructions that when executed by the processor perform the methods…”) comprising: 
	receiving (column 5, lines 63-66, “the captioning device 106 may display the text captions…” received from the “remote call assistant 114”), from a human assistant (fig. 1, “remote call assistant 114”) during a call (fig. 1 and column 5, lines 6-8, “assisted communication session may be established between a device such as the device 104 and the captioning device 106”) between a first user (fig. 1, “hearing-impaired user 112”) using the captioning telephone device(fig. 1,  “The captioning device 106) and a second user (fig. 1, “user 110”) using a second telephone device (fig. 1, “device 104”), captions of words spoken by the second user into the second telephone device (column 5, lines 50-63, “’revoice’ the words of the user 110 to a speech recognition computer program…”); presenting the captioned words on the display (column 5, lines 63-66, “the captioning device 106 may display the text captions…” received from the “remote call assistant 114”).
 	Stimpson does not specifically disclose receiving text typed into the second telephone device by the second user; and presenting the received text on the display.
	Engelke discloses receiving text typed into the second telephone device by the second user (column 6, lines 24-29, “TDD user types to the call assistant”, where the devices can be interchanged); and presenting the received text on the display receiving text typed into the second telephone device  by the second user (column 4, lines 26-30, “’UVT,’ is used with a personal interpreter or a captioned telephone, the assisted user station needs to be able to receive and process the type of packets sent by the relay.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings about receiving text typed into the second telephone device by the second user; and presenting the received text on the display with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that many hearing impaired people are also speech impaired; therefore, relaying text in both directions would be a step to ensure that  hearing impaired that are also speech Impaired would be able to have a two way conversation with other people in the telephone. Stimpson system/method is able to transcribe spoken communication into test communications; therefore, it would have been obvious to transmit text communications as well.
	Regarding claims 2 and 13, Stimpson and Engelke disclose all the limitations of claims 1 and 12, respectively.
	Stimpson further  discloses, where: the first user is a hearing-impaired user (fig. 1, “hearing-impaired user 112”); and the second user is a hearing user (fig. 1, “user 110”).
	Regarding claims 3 and 14, Stimpson and Engelke discloses all the limitations of claims 1 and 12, respectively. where:
	Stimpson further  discloses the second telephone device comprises a smartphone device (column 4, lines 3-11, “devices 104 and 106 may be any electronic or digital computing device. For example…a smartphone”) having a touchscreen display (smartphones inherently comprise touchscreen displays) and running a captioning app (column 5, line 13, “device running the CaptionCall® mobile app”, where devices are interchangeable); and the text typed into the smartphone device comprises text typed into the captioning app via the touchscreen display (column 4, lines 3-11, “devices 104 and 106 may be any electronic or digital computing device. For example…a smartphone”, where smartphones have  screen displays for typing text information/messages).
	Regarding claim 4, Stimpson and Engelke discloses all the limitations of claim 3. 
	Stimpson does not specifically disclose
further comprising:
	receiving second text typed into the first captioning telephone device by the first user; and
presenting the second text in the captioning app on the touchscreen display of the smartphone device.
	Engelke discloses receiving second text typed into the first captioning telephone device by the first user (column 6, lines 24-29, “TDD user types to the call assistant”, where the devices can be interchanged); and presenting the second text in the captioning app on the touchscreen display of the smartphone device (column 4, lines 26-30, “’UVT,’ is used with a personal interpreter or a captioned telephone, the assisted user station needs to be able to receive and process the type of packets sent by the relay.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings about receiving second text typed into the first captioning telephone device by the first user; and presenting the second text in the captioning app on the touchscreen display of the smartphone device with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that many hearing impaired people are also speech impaired; therefore, relaying text in both directions would be a step to ensure that  hearing impaired that are also speech Impaired would be able to have a two way conversation with other people in the telephone. Stimpson system/method is able to transcribe spoken communication into test communications; therefore, it would have been obvious to transmit text communications as well.
	Regarding claims 5 and 16, Stimpson and Engelke discloses all the limitations of claims 1 and 12, respectively. Stimpson  further discloses where: the second telephone device comprises a Voice-over-IP (VoIP) telephone device (column 3, lines 41-65, “Voice Over IP (VoIP)”) having a second display (fig. 1, please see the display in “device 104”) and running a captioning app (column 5, line 13, “device running the CaptionCall® mobile app”).
	Stimpson does not specifically disclose where the text typed into the VoIP telephone device comprises text typed into the captioning app.
	Engelke further discloses where the text typed into the VoIP telephone device comprises text typed into the captioning app (column 6, lines 24-29, “TDD user types to the call assistant”, “communications over the internet”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings where the text typed into the VoIP telephone device comprises text typed into the captioning app with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that by continuing using the APP, the devices can maintain uninterrupted communications in both speech and text formats, so that the fluidity can be maintained. Also, since the text is typed using tones, the call assistant can transmit tones to the receiving end corresponding to the original  text.  
	Regarding claims 6 and 17, Stimpson and Engelke discloses all the limitations of claims 5 and 16, respectively. 
	Stimpson does not specifically disclose receiving second text typed into the first captioning telephone device by the first user; and presenting the received second text in the captioning app on the second display of the VoIP telephone device.
	Engelke further discloses receiving second text typed into the first captioning telephone device by the first user (column 6, lines 24-29, “TDD user types to the call assistant”); and
	presenting the received second text in the captioning app on the second display of the VoIP telephone device column 6, lines 59-67 and column 7, lines -21, “communications over the internet”). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings about receiving second text typed into the first captioning telephone device by the first user; and presenting the received second text in the captioning app on the second display of the VoIP telephone device with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that by continuing using the APP, the devices can maintain uninterrupted communications in both speech and text formats, so that the fluidity can be maintained. Also, since the text is typed using tones, the call assistant can transmit tones to the receiving end corresponding to the original  text.  
	Regarding claims 7 and 18, Stimpson and Engelke discloses all the limitations of claims 1 and 12, respectively. Stimpson  further discloses where: the second telephone device comprises a dual-tone multi-frequency signaling (DTMF) telephone device (fig. 1, “caption device 106” being DTMF type, please see keypad) including a telephone keypad (fig. 1, please see the telephone keypad) and a speaker (column 5, lines 32-34, “The captioning device 106 may also include a speaker (not shown), such as a speaker in a handset or a speaker in a speakerphone”).
	Stimpson does not specifically disclose where the text typed into the DTMF telephone device by the second user comprises text typed into the telephone keypad. 
	Engelke further discloses where the text typed into the DTMF telephone device by the second user comprises text typed into the telephone keypad (column 6, lines 17-36, “enter their choice by pressing the number buttons on the their touch-tone telephone, i.e. "press 1 for sales.’").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings where the text typed into the DTMF telephone device by the second user comprises text typed into the telephone keypad with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that many hearing impaired people might also have a speech impediment, relaying text in both directions would be a step to ensure that  the hearing impaired that are also speech Impaired would be able to have a two way conversation with other people in the telephone (text). Stimpson system/method is able to transcribe spoken communication into test communications; therefore, it would have been obvious to transmit text communications as well without the need to  change the format (speech-to-text) of the message (text-to-text).
	Regarding claim 11, Stimpson and Engelke discloses all the limitations of claim 1. Stimpson  further discloses at least one non-transitory computer-readable media configured to store one or more instructions that in response to being executed by at least one computing system cause performance of the method of claim 1 (col. 5, lines 34-42, “one non-transitory computer-readable media communicatively coupled to the processor and configured to store one or more instructions that when executed by the processor perform the methods...”).
	Regarding claim 15, Stimpson and Engelke discloses all the limitations of claim 14. 
	Stimpson  further discloses where the captioning telephone device further comprises a telephone keypad (fig. 1, please see the keypad in “captioning device 106”).
	Stimpson does not specifically disclose where the operations further comprise receiving second text typed into the telephone keypad of the captioning telephone device by the first user; and the operations further comprise sending the second text for presentation in the captioning app on the touchscreen display of the smartphone device.
	Engelke further discloses where the operations further comprise receiving second text typed into the telephone keypad of the captioning telephone device by the first user (column 6, lines 24-29, “TDD user types to the call assistant”, where the devices can be interchanged); and the operations further comprise sending the second text for presentation in the captioning app on the touchscreen display of the smartphone device (column 4, lines 26-30, “’UVT,’ is used with a personal interpreter or a captioned telephone, the assisted user station needs to be able to receive and process the type of packets sent by the relay.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Engelke’s teachings where the operations further comprise receiving second text typed into the telephone keypad of the captioning telephone device by the first user; and the operations further comprise sending the second text for presentation in the captioning app on the touchscreen display of the smartphone device with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that many hearing impaired people are also speech impaired; therefore, relaying text in both directions would be a step to ensure that  hearing impaired that are also speech Impaired would be able to have a two way conversation with other people in the telephone. Stimpson system/method is able to transcribe spoken communication into test communications; therefore, it would have been obvious to transmit text communications as well.

Claims 8, 10 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over US 9917939 B1 (Stimpson et al., hereinafter Stimpson) in view of Engelke  and further in view of US 20150130887 A1 (Thelin et al., hereinafter Thelin).
	Regarding claims 8 and 19, Stimpson and Engelke discloses all the limitations of claims 7 and 18, respectively. 
	Stimpson does not specifically disclose receiving second text typed into the first captioning telephone device by the first user; converting the second text into audio using a text-to-speech conversion; and sending the audio to the speaker of the DTMF telephone device.
	In related art concerning video endpoints and related methods for transmitting stored text to other video points, Thelin discloses receiving second text typed into the first captioning telephone device by the first user (fig. 1, “character data 107”,  “text 109”); converting the second text into audio using a text-to-speech conversion (fig. 1, “voice 110”); and sending the audio to the speaker of the DTMF telephone device (pars. [0041],[0050] and fig. 1, “voice 110”; “the character data 107 may be received by the relay service 106 as a tone 111 that the relay service 106 converts to the corresponding text displayed on the call assistant's electronic display. The call assistant may then read the text and speak with the far-end user via the voice data 110. Thus, the text mode may include audio being transmitted to the second communication device 104 to convey the message from the character data 107”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thelin’s teachings about receiving second text typed into the first captioning telephone device by the first user; converting the second text into audio using a text-to-speech conversion; and sending the audio to the speaker of the DTMF telephone device with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that text-to-speech is just one of the any options to provide communication between at least two users where at least one of them is hearing-impaired or speech-impaired, so that the conveying of communication can be more effective by providing one of the many options available based on the  user’s needs. 
	Regarding claim 10, Stimpson and Engelke  discloses all the limitations of claim 1.
	Stimpson does not specifically disclose presenting the received text on a display of a computing device of the human assistant.
	Thelin further discloses presenting the received text on a display of a computing device of the human assistant (par. [0049], “one text signal (e.g., text signal 109) is displayed to the call assistant…”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thelin’s teachings about presenting the received text on a display of a computing device of the human assistant with the voice messaging at a captioning device disclosed by Stimpson because one of ordinary skill in the art would have recognized that by displaying the text in the machine of the human assistant, the human assistant can make decisions about how to proceed. I.e., relaying the text directly to a second user, converting it into speech or video, changing the format/protocol, among others.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Reference US 20220107979 A1 (Coope et al., hereinafter Coope) relates to systems and methods for conversing with a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.
/Angelica M. Perez/
Patent Examiner AU 2649 
10/08/2022


/ANKUR JAIN/             Primary Examiner, Art Unit 2649